Citation Nr: 0624935	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  92-13 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to June 
1972.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1990 rating decision of the Department 
of Veterans Affairs (VA).  The veteran testified at a hearing 
before a Decision Review Officer at the RO in April 2003.  
The Board remanded the case in June 1994, July 1996, January 
2002, May 2004 and August 2005 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


In August 2005, the Board remanded the issue of entitlement 
to service connection for hypertension in order to obtain a 
medical opinion as to whether the veteran's current 
hypertension is related to his service-connected psychiatric 
disability, to include depressive and anxiety disorder.  The 
development requested was completed by the RO.

The AMC issued a Supplemental Statement of the Case (SSOC) in 
December 2005.  The transmittal letter indicated that the 
veteran had 60 days to make any comment and that if no 
additional information was received within 60 days, the case 
would be returned to the Board.  The claims file shows that 
case was forwarded to the Board in January 2006, less than 60 
days from the date the SSOC was issued.  In February 2006, 
prior to the expiration of 60 days from the issuance of the 
SSOC, the veteran submitted a SSOC Response Form (furnished 
by the AMC) indicating that he wanted to submit additional 
evidence and requesting that the VA wait the full 60-day 
period to give him a chance to submit that evidence.  
Attached is a private doctor's statement addressing the 
claimed hypertension.  This evidence was forwarded to the 
Cleveland RO, and then from the RO to the Board in March 
2006.  No waiver of RO consideration accompanied this 
evidence.  In such a situation, the law requires that the RO 
initially consider the evidence, re-adjudicate the claim, and 
issue an appropriate Supplemental Statement of the Case 
(SSOC).  38 C.F.R. § 19.31, 19.37 (2005).

In addition, during the course of this appeal, the United 
States Court of Appeals for Veterans Claims issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish the 
degree of disability or the effective date for the issues on 
appeal.  As these questions are currently involved, the 
veteran should be furnished proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that informs the appellant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted, and also includes an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effect date for the claim on appeal as 
outlined in Dingess and Hartman, supra. 

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  All evidence received 
after the December 2005 SSOC must be 
considered.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a SSOC 
and be given an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


